Exhibit 10(s)

 

PERFORMANCE SHARE AWARD AGREEMENT

(settled in Restricted Stock)

 

Wendy’s International, Inc.

 

            , 20    

 

THIS AGREEMENT, made as of             , 20    , between Wendy’s International,
Inc., an Ohio corporation (the “Company”), and                      (the
“Grantee”).

 

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2003 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

 

WHEREAS, the Committee has determined to grant to the Grantee an Award of
Performance Shares as provided herein to encourage the Grantee’s efforts toward
the continuing success of the Company.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Performance Shares.

 

1.1 The Company hereby grants to the Grantee an award of             
Performance Shares, subject to adjustment pursuant to Sections 3 and 4 hereof
(the “Award”) and the execution and return of this Agreement by the Grantee (or
the Grantee’s estate, if applicable) to the Company as provided in Section 10
hereof. Subject to Section 5 hereof, payment with respect to vested Performance
Shares shall be made entirely in the form of Restricted Stock in accordance with
Section 4 hereof.

 

1.2 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

2. Performance Cycle.

 

The Performance Cycle shall be the Company’s 20     fiscal year, beginning on
            , 20     and ending on             , 20    .

 

3. Performance Objective and Formula.

 

The Performance Objective established by the Committee with respect to the
Performance Shares is positive diluted earnings per Share. For this purpose,
diluted earnings per Share shall be as reported on the Company’s income
statement for fiscal 20    . If the Company achieves this Performance Objective
during the Performance Cycle and the Committee certifies to this result in
accordance with Section 4 hereof, the Performance Shares shall vest and, subject
to Sections 4.1, 5, and 6.4 hereof, the Grantee will be entitled to receive a
number of shares of Restricted Stock equal to              multiplied by a
factor determined in accordance with the matrix set forth in Appendix A attached
hereto.

 

4. Determination of Award.

 

4.1 Determination Notice. As soon as possible after the end of the Performance
Cycle, the Committee will certify in writing whether the Performance Objective
has been met for the Performance Cycle and

 

1



--------------------------------------------------------------------------------

determine the number of shares of Restricted Stock, if any, payable in
accordance with the matrix set forth in Appendix A; provided, that, if the
Committee certifies that the Performance Objective has been met, the Committee
may, in its sole discretion, reduce the number of shares of Restricted Stock
payable to the Grantee with respect to the Award. The date of the Committee’s
certification pursuant to this Section 4.1 shall hereinafter be referred to as
the “Certification Date”. The Company will notify the Grantee (or the executors
or administrators of the Grantee’s estate, if appropriate) of the Committee’s
certification following the Certification Date (such notice, the “Determination
Notice”). The Determination Notice shall specify (i) the Company’s reported
diluted earnings per Share for the Performance Cycle, (ii) the relative
placement on the matrix set forth in Appendix A of the Company’s three-year
average total shareholder return measured against the three-year average total
shareholder return of the companies comprising the Standard & Poor’s 500
Composite Index, and (iii) subject to Section 5 hereof, the number of shares of
Restricted Stock, if any, payable in accordance with the Committee’s
certification pursuant to this Section 4.1.

 

4.2 Issuance of Restricted Stock. The shares of Restricted Stock to be issued
pursuant to this Agreement shall be issued in the form of book entry Shares in
the name of the Grantee on                      (the “Issue Date”).

 

5. Forfeiture of Award Prior to Issue Date.

 

5.1 Termination of Employment. If the Grantee’s employment terminates for any
reason prior to the Issue Date, the Award shall automatically terminate and the
Grantee shall not be entitled to receive any Shares of Restricted Stock under
Section 4 hereof or otherwise under this Agreement.

 

5.2 Misconduct. If prior to the Issue Date the Grantee has (i) used for profit
or disclosed to unauthorized persons, confidential information or trade secrets
of the Company or any of its Subsidiaries, (ii) breached any contract with or
violated any fiduciary obligation to the Company or any of its Subsidiaries, or
(iii) engaged in unlawful trading in the securities of the Company or any of its
Subsidiaries or of another company based on information gained as a result of
that Grantee’s employment with, or status as a director to, the Company or any
of its Subsidiaries (each of (i), (ii) and (iii), an “Act of Misconduct”), the
Award shall automatically terminate and the Grantee shall not be entitled to
receive any Shares of Restricted Stock under Section 4 hereof or otherwise under
this Agreement.

 

6. Shares of Restricted Stock.

 

6.1 Restrictions on Transfer. The Shares of Restricted Stock issued under this
Agreement may not be sold, transferred or otherwise disposed of and may not be
pledged or otherwise hypothecated until all restrictions on such Restricted
Stock shall have lapsed in the manner provided in Section 6.2, 6.3 or 7 hereof.

 

6.2 Lapse of Restrictions Generally. Except as provided in Sections 6.3, 6.4 and
7 hereof, one-fourth (1/4) of the number of Shares of Restricted Stock issued
hereunder (rounded down to the nearest whole Share, if necessary) shall vest,
and the restrictions with respect to such Restricted Stock shall lapse, on each
of the first four (4) anniversaries of the Issue Date.

 

6.3 Effect of Certain Terminations of Employment. If the Grantee’s employment
terminates as a result of the Grantee’s death, Retirement or becoming Disabled,
or if the Grantee is terminated without Cause in connection with the disposition
of one or more restaurants or other assets of the Company or its Subsidiaries or
the sale or disposition of a Subsidiary, in each case if such termination occurs
on or after the Issue Date, all Shares of Restricted Stock which have not become
vested in accordance with Section 6.2 or 7 hereof shall vest, and the
restrictions on such Restricted Stock shall lapse, as of the date of such
termination.

 

6.4 Forfeiture of Restricted Stock. Any and all Shares of Restricted Stock which
have not become vested in accordance with Section 6.2, 6.3 or 7 hereof shall be
forfeited and shall revert to the Company upon:

 

(i) the termination by the Grantee, the Company or its Subsidiaries of the
Grantee’s employment for any reason other than those set forth in Section 6.3
hereof prior to such vesting; or

 

2



--------------------------------------------------------------------------------

(ii) the commission by the Grantee of an Act of Misconduct prior to such
vesting.

 

7. Effect of Change in Control.

 

In the event of a Change in Control at any time on or after the Issue Date (but
not before the Issue Date), all Shares of Restricted Stock which have not become
vested in accordance with Section 6 hereof shall vest, and the restrictions on
such Restricted Stock shall lapse, immediately.

 

8. Delivery of Restricted Stock.

 

8.1 Except as otherwise provided in Section 8.2 hereof, evidence of book entry
Shares with respect to shares of Restricted Stock in respect of which the
restrictions have lapsed pursuant to Section 6.2, 6.3 or 7 hereof or, if
requested by the Grantee prior to such lapse of restrictions, a stock
certificate with respect to such shares of Restricted Stock, shall be delivered
to the Grantee as soon as practicable following the date on which the
restrictions on such Restricted Stock have lapsed, free of all restrictions
hereunder.

 

8.2 Evidence of book entry Shares with respect to shares of Restricted Stock in
respect of which the restrictions have lapsed upon the Grantee’s death pursuant
to Section 6.3 hereof or, if requested by the executors or administrators of the
Grantee’s estate upon such lapse of restrictions, a stock certificate with
respect to such shares of Restricted Stock, shall be delivered to the executors
or administrators of the Grantee’s estate as soon as practicable following the
Company’s receipt of notification of the Grantee’s death, free of all
restrictions hereunder.

 

9. Dividends and Voting Rights.

 

Upon issuance of the Restricted Stock, the Grantee shall have all of the rights
of a stockholder with respect to such Stock, including the right to vote the
Stock and to receive all dividends or other distributions paid or made with
respect thereto; provided, however, that dividends or distributions declared or
paid on the Restricted Stock by the Company shall be deferred and reinvested in
Shares of Restricted Stock based on the Fair Market Value of a Share on the date
such dividend or distribution is paid or made (provided that no fractional
Shares will be issued), and the additional Shares of Restricted Stock thus
acquired shall be subject to the same restrictions on transfer, forfeiture and
vesting schedule as the Restricted Stock in respect of which such dividends or
distributions were made.

 

10. Execution of Award Agreement.

 

The Performance Shares granted to the Grantee pursuant to the Award shall be
subject to the Grantee’s execution and return of this Agreement to the Company
or its designee (including by electronic means, if so provided) no later than
            , 20     (the “Grantee Return Date”); provided that if the Grantee
dies before the Grantee Return Date, this requirement shall be deemed to be
satisfied if the executor or administrator of the Grantee’s estate executes and
returns this Agreement to the Company or its designee no later than ninety (90)
days following the Grantee’s death (the “Executor Return Date”). If this
Agreement is not so executed and returned on or prior to the Grantee Return Date
or the Executor Return Date, as applicable, the Performance Shares evidenced by
this Agreement shall be forfeited, and neither the Grantee nor the Grantee’s
heirs, executors, administrators and successors shall have any rights with
respect thereto.

 

11. No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

3



--------------------------------------------------------------------------------

12. Adjustments.

 

To the extent permitted under Section 162(m) of the Code and the regulations
thereunder without adversely affecting the treatment of the Award as
Performance-Based Compensation, the Committee shall adjust the Performance
Objective to reflect the impact of specified corporate transactions (such as a
stock split or dividend), special charges, accounting or tax law changes and
other extraordinary or nonrecurring events.

 

13. Withholding of Taxes.

 

Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
a stock certificate or evidence of book entry Shares with respect to shares of
Restricted Stock in respect of which all restrictions have lapsed, the Grantee
(or the Grantee’s estate) shall pay to the Company the federal, state and local
income taxes and other amounts as may be required by law to be withheld by the
Company (the “Withholding Taxes”) with respect to such Restricted Stock. By
executing and returning this Agreement in the manner provided in Section 10
hereof, the Grantee (or the Grantee’s estate) shall be deemed to elect to have
the Company withhold a portion of such Restricted Stock having an aggregate Fair
Market Value equal to the Withholding Taxes in satisfaction of the Withholding
Taxes, such election to continue in effect until the Grantee (or the Grantee’s
estate) notifies the Company before such delivery that the Grantee (or the
Grantee’s estate) shall satisfy such obligation in cash, in which event the
Company shall not withhold a portion of such Restricted Stock as otherwise
provided in this Section 13.

 

14. Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

15. Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

16. Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

17. Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

18. Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

4



--------------------------------------------------------------------------------

19. Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

20. Entire Agreement.

 

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

21. Headings.

 

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

22. Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

23. Shareholder Approval.

 

The effectiveness of this Agreement and of the grant of the Award pursuant
hereto is subject to the approval of the Plan by the stockholders of the Company
in accordance with the terms of the Plan.

 

WENDY’S INTERNATIONAL, INC.

By:

 

 

--------------------------------------------------------------------------------

GRANTEE

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

[Spreadsheet setting forth Grantee’s performance objectives and calculations]

 

5